DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tow plate associated with each flange” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both tension plate and chain guide mounts.  Reference character “26” has been used to designate both “axle bearing carrier” and “connection points.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "70" have both been used to designate an “axle bearing carrier.”  Further, reference characters “42” and “46” have both been used to designate the “drive chain” in the specification. Examiner believes 46 is the drive chain.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification has several reference characters assigned to different structures. Examiner suggests reviewing specification to clarify. The reference characters and parts in question are noted above under the “Drawings” section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 requires “a tow plate associated with each flange.” However, the specification discusses the tow plate on page 6 and states that the “tow plate 36 can be associated with either the top and bottom flange 17.” There is no part that discusses or describes the tow plate on each flange, and further, it is not shown in any of the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “operatively associating” in line 2. It is unclear what is claimed with “operatively associating.” Examiner suggests amending to clarify the relation of the swing arm to the suspension system, for example, but not limited to, “the swing arm further comprises a rear portion for connection to a suspension system.”
Claims 4-6 are rejected for their dependency from rejected claims 2 and 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent 4,237,744 to Jolly.
Regarding claim 1, Jolly discloses an axle bearing carrier assembly (see Figure 8), the assembly comprising: a swing arm (23) having a housing (end near 23 in Figure 8); the housing having a front side (side on left in Figure 8) defining, in part, a void (space between ends of 23, vertical void) housing an axle bearing carrier (91), wherein the axle bearing carrier (91) has one or more connection points (95, 93, and 97); an elongated opening (opening between ends near 23 in Figure 8, to align with 89) disposed along the front side so as to be vertically aligned with the one or more connection points (see how 91 is inserted via dashed line in Figure 8); and a tension plate (85) having a plurality of interconnection points (87, 89), wherein one or more of the plurality of interconnection points vertically align with the one or more connection points (89 aligns with 99 and hole on other side and with 91; see dotted line to show fit).
Regarding claim 7, Jolly discloses  providing a tension plate (85) having a plurality of interconnection points (87, 89); and forming an elongated opening (opening between ends near 23 in Figure 8, to align with 89) along a front side of a housing of the swing arm (see Figure 8). With respect to the claim recitations in lines 7-12, the language does not serve to distinguish over Jolly and merely serves as functional language.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent 6,446,748 to Suzuki.
Regarding claim 1, Suzuki discloses an axle bearing carrier assembly (Figure 1), the assembly comprising: a swing arm (12) having a housing (22); the housing having a front side (side near 14) defining, in part, a void housing an axle bearing carrier (26), wherein the axle bearing carrier (26) has one or more connection points (points connected at 36 and 34); an elongated opening (openings by 34 and 38) disposed along the front side so as to be vertically aligned with the one or more connection points (see Figure 1); and a tension plate (28 and 30) having a plurality of interconnection points, wherein one or more of the plurality of interconnection points vertically align with the one or more connection points (connect at 36 and 34 by 38 and 32).
Regarding claim 7, Suzuki discloses providing a tension plate (28, 30) having a plurality of interconnection points; and forming an elongated opening (openings 34 and 38) along a front side of a housing of the swing arm (see Figure 1). With respect to the claim recitations in lines 7-12, the language does not serve to distinguish over Suzuki and merely serves as functional language.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, alone or in combination, having a swing arm that has a top and bottom flange defining a void of a housing with mounting openings that have a tow plate attached thereto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes various swing arm configurations that include bearing mounts, carriers, or housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616